MEMORANDUM **
Rodolfo Antonia Lopez-Ibarra appeals his conviction and sentence following a guilty plea for importing marijuana into the United States, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lopez-Ibarra contends that the district court erred by denying his motion to dismiss the indictment because 21 U.S.C. §§ 952 and 960 are unconstitutional pursuant to Apprendi v. New Jersey, 530 U.S. *99466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Our holdings in United States v. Mendoza-Paz, 286 F.3d 1104, 1110 (9th Cir.2002) (§ 960), and in United States v. Varelar-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) (§ 952) foreclose this argument.
Lopez-Ibarra also contends that the government was required to allege in the indictment that Lopez-Ibarra knew the type and quantity of controlled substance he was alleged to have imported. This contention also fails. United States v. Carranza, 289 F.3d 634, 643 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.